EXHIBIT 23.3 INDEPENDENT AUDITORS' CONSENT We consent to the incorporation by reference in Registration Statement Nos. 333-150101, 333-161218 and 333-172902 on Form S-3ASR and Registration Statement Nos. 333-76288, 333-139108, 333-129454, 333-03303, 333-03289, 333-88372, 333-121371, 333-125010, 333-141282,333-156243, 333-159361, 333-159362 and 333-168797on Form S-8 of our report dated February 25, 2011, relating to the consolidated financial statements of Optim Energy, LLC and subsidiaries, appearing in this Amendment No. 1 of the Annual Report on Form 10-K of PNM Resources, Inc. and subsidiaries for the year ended December 31, 2010. /s/ DELOITTE & TOUCHE LLP Dallas, Texas March 30, 2011
